DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 and 4/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of  wherein the conductive portion includes, when viewed toward the first surface, a notch having a recessed shape in a direction from the rear plate to the front plate, wherein the non-conductive portion is disposed at least partially in the notch and faces substantially the at least one antenna element, wherein the notch has a third surface facing substantially the rear plate, and wherein the conductive portion includes at least one protrusion extended from a part of the third surface toward the rear plate and spaced apart from the first surface.  

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 16, patentability exists, at least in part, with the claimed features of wherein the conductive portion includes, when viewed toward the first surface, a notch having a recessed shape in a direction from the rear plate to the front plate, wherein the non-conductive portion is disposed at least partially in the notch and faces substantially the plurality of antenna elements, wherein the notch has a third surface facing substantially the rear plate and disposed closer to the front plate than the antenna array when viewed toward the first surface, wherein the conductive portion includes a plurality of protrusions extended from a part of the third surface toward the rear plate, spaced apart from the first surface, and wherein the plurality of protrusions do not overlap the plurality of antenna elements when viewed toward the first surface.  
 	Koo and Mow are all cited as teaching some elements of the claimed invention including front plate, a rear plate, a lateral member, a printed circuit board, an antenna array, a wireless communication circuit, and a housing.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The ISR submitted by Applicant on 4/26/2021 contains analysis considered relevant to the current matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID E LOTTER/Examiner, Art Unit 2845